
	
		II
		110th CONGRESS
		1st Session
		S. 1962
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Sessions introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to
		  authorize a regional water enhancement program in the environmental quality
		  incentives program.
	
	
		1.Short titleThis Act may be cited as the
			 Regional Ground and Surface Water
			 Enhancement Program Act of 2007.
		2.Purpose and goals
			(a)PurposeThe purpose of this Act is to authorize a
			 regional water enhancement program, within the environmental quality incentives
			 program, to enhance performance-based, cost-effective conservation carried out
			 through cooperative agreements entered into by the Secretary of Agriculture
			 with producers, governmental entities, and Indian tribes.
			(b)Goal
				(1)In generalThe goal of the regional water enhancement
			 program is to improve water quality or ground and surface water quantity
			 through coordinated program activities on agricultural land.
				(2)Secretarial responsibilityThe Secretary shall develop goals and
			 provide coordinated program assistance for water quality or water quantity
			 improvement projects.
				3.Regional ground and surface water
			 enhancement programSection
			 1240I of the Food Security Act of 1985 (16 U.S.C. 3839aa–9) is amended to read
			 as follows:
			
				1240I.Regional ground and surface water
				enhancement program
					(a)DefinitionsIn this section:
						(1)Regional water enhancement
				activityThe term
				regional water enhancement activity means an activity that
				improves water quality or ground and surface water quantity, including—
							(A)resource condition assessment and
				modeling;
							(B)water quality, water quantity, or water
				conservation plan development;
							(C)management system and environmental
				monitoring and evaluation;
							(D)the provision of a cost-share for a
				restoration or enhancement project;
							(E)the provision of an incentive payment for
				land management practices;
							(F)the execution of a conservation contract
				with a landowner;
							(G)the improvement of an irrigation
				system;
							(H)water banking and other forms of water
				transactions;
							(I)groundwater recharge; and
							(J)other conservation-related activities that
				the Secretary determines would help to achieve the water quality or water
				quantity benefits on agricultural land identified in a partnership
				agreement.
							(2)Partnership agreementThe term partnership agreement
				means an agreement between the Secretary and a partner under subsection
				(d).
						(3)Partner
							(A)In generalThe term partner means an
				entity that enters into a partnership agreement with the Secretary to carry out
				regional water enhancement activities.
							(B)InclusionsThe term includes—
								(i)an agricultural producer, agricultural or
				silvicultural producer association, or other group of such producers;
								(ii)a State or unit of local government;
				or
								(iii)a federally recognized Indian tribe.
								(b)Establishment of program
						(1)Identification of water quality and water
				quantity priority areasThe
				Secretary shall identify areas in which protecting or improving water quality
				or water quantity, or both, is a priority.
						(2)EstablishmentThe Secretary shall establish a regional
				water enhancement program in accordance with this section to improve water
				quality or water quantity on a regional scale to benefit working agricultural
				land and other land surrounding agricultural land.
						(3)ImplementationThe Secretary, acting through the Chief of
				the Natural Resources Conservation Service, shall carry out the program
				established under paragraph (2).
						(c)Selection of partners
						(1)Solicitation of partnership
				proposalsNot later than 90
				days after the date of the enactment of the Regional Ground and Surface Water Enhancement Program Act
				of 2007, the Secretary shall invite prospective partners to
				submit competitive grant proposals for regional water enhancement
				partnerships.
						(2)ElementsTo be eligible for consideration for
				participation in the program, a proposal submitted by a partner shall
				include—
							(A)identification of the exact geographical
				area for which the partnership is proposed, which may be based on—
								(i)a watershed (or portion of a
				watershed);
								(ii)an irrigation, water, or drainage district,
				including a service area; or
								(iii)any other geographical area with
				characteristics that make the area suitable for landscape-wide program
				implementation, as determined by the Secretary;
								(B)identification of the water quality or
				water quantity issues that are of concern in the area;
							(C)a method for determining a baseline
				assessment of water quality, water quantity, and other resource conditions in
				the region;
							(D)a detailed description of the proposed
				regional water enhancement activities to be undertaken in the area, including
				an estimated timeline and budget for each activity;
							(E)a description of the performance measures
				to be used to gauge the effectiveness of the regional water enhancement
				activities;
							(F)a description of other regional water
				enhancement activities carried out by the Secretary; and
							(G)a description of regional water enhancement
				activities carried out by partners through other means.
							(3)Selection of proposalsThe Secretary shall award grants
				competitively, based on the following criteria, as determined by the
				Secretary:
							(A)The extent to which the proposed project
				would result in the inclusion of the highest percentage of agricultural land in
				the area.
							(B)The extent to which the proposed project
				would result in the highest percentage of on-the-ground activities as compared
				to administrative costs.
							(C)The extent to which the proposed project
				would provide the greatest contribution to sustaining or enhancing agricultural
				production in the area or rural economic development.
							(D)The extent to which the proposed project
				includes performance measures that would allow post-activity conditions to be
				satisfactorily measured to gauge overall effectiveness.
							(E)The extent to which the proposed project
				would increase water availability for irrigated assisted rain-fed systems to
				improve land use efficiency, reduce unused applied nitrogen in the soil, and
				increase pesticide and herbicide application efficiency and energy
				efficiency.
							(F)The extent to which the proposed project
				would store surface water runoff or rechargeable groundwater for use during the
				agricultural growing season through the construction, improvement, or
				maintenance of irrigation ponds, including associated water transport
				infrastructure to and from the ponds.
							(4)PriorityThe Secretary shall give priority to
				proposals that, as determined by the Secretary, would facilitate a conservation
				measure that would result in a net savings in groundwater or surface water in
				the agricultural operation of a producer.
						(5)RequirementThe requirements of the environmental
				quality incentives program shall apply to regional water enhancement activities
				carried out under this section, as determined by the Secretary.
						(6)Duration
							(A)In generalSubject to subparagraph (B), a grant under
				this subsection shall be made on a multiyear basis, not to exceed a total of 5
				years.
							(B)Early terminationThe Secretary may terminate a grant earlier
				than the term determined under subparagraph (A) if the Secretary determines
				that the performance measures for the grant are not being met.
							(d)Partnership agreements
						(1)In generalNot later than 30 days after the date on
				which a partner receives a grant under subsection (c), the Secretary shall
				enter into a partnership agreement with the grant recipient.
						(2)RequirementsAt a minimum, a partnership agreement shall
				contain—
							(A)a description of the respective duties and
				responsibilities of the Secretary and the partner in carrying out regional
				water enhancement activities; and
							(B)the criteria that the Secretary will use to
				measure the overall effectiveness of the regional water enhancement activities
				funded by the grant in improving the water quality or quantity conditions of
				the region relative to the performance measures in the grant proposal.
							(3)Acceptance of contributionsThe Secretary may accept and use
				contributions of non-Federal funds to carry out the program under this
				section.
						(e)Modification of secretarial
				authorityTo the extent that
				the Secretary will be carrying out regional water enhancement activities in an
				area, the Secretary may use the general authorities provided in this subtitle
				to ensure that all producers and landowners in the region have the opportunity
				to participate in the regional water enhancement activities.
					(f)Relationship with other
				programsThe Secretary shall
				ensure that, to the extent producers and landowners are individually
				participating in other programs under this subtitle in a region in which the
				regional water enhancement program is in effect, any improvements to water
				quality or water quantity attributable to the individual participation are
				included in the evaluation criteria developed under subparagraph
				(d)(2)(B).
					(g)Consistency with State lawAny regional water enhancement activity
				conducted under this section shall be consistent with State water laws.
					(h)Funding
						(1)Availability of fundsIn addition to funds made available to
				carry out this chapter under section 1241(a)(6), of the funds of the Commodity
				Credit Corporation, the Secretary shall use, to the maximum extent practicable,
				to carry out this section $100,000,000 for each of fiscal years 2008 through
				2012, to remain available until expended.
						(2)Limitation on administrative
				expensesNot more than 3
				percent of the funds made available under paragraph (1) for a fiscal year may
				be used for administrative expenses of the
				Secretary.
						.
		
